FILED
Pursuant to Ind.Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before
any court except for the purpose of                         Aug 08 2012, 9:01 am
establishing the defense of res judicata,
collateral estoppel, or the law of the case.                       CLERK
                                                                 of the supreme court,
                                                                 court of appeals and
                                                                        tax court




APPELLANT PRO SE:                                 ATTORNEYS FOR APPELLEE:

TY EVANS                                          GREGORY F. ZOELLER
Pendleton, Indiana                                Attorney General of Indiana

                                                  ELLEN H. MEILAENDER
                                                  Deputy Attorney General
                                                  Indianapolis, Indiana




                               IN THE
                     COURT OF APPEALS OF INDIANA

TY EVANS,                                         )
                                                  )
       Appellant-Petitioner,                      )
                                                  )
              vs.                                 )      No. 49A04-1112-PC-697
                                                  )
STATE OF INDIANA,                                 )
                                                  )
       Appellee-Respondent.                       )


                     APPEAL FROM THE MARION SUPERIOR COURT
                         The Honorable Robert R. Altice. Jr., Judge
                            Cause No. 49G02-0505-PC-82867



                                        August 8, 2012


                MEMORANDUM DECISION - NOT FOR PUBLICATION


NAJAM, Judge
                             STATEMENT OF THE CASE

       Ty Evans appeals the post-conviction court’s judgment denying his petition for

post-conviction relief. Evans raises seven issues for our review, which we consolidate

and restate as the following two issues:

       1.     Whether his freestanding claim that the State destroyed material,
              exculpatory evidence is available for post-conviction review; and

       2.     Whether he received ineffective assistance from his trial counsel.

       We affirm.

                       FACTS AND PROCEDURAL HISTORY

       The facts underlying Evans’ convictions were stated by this court in his direct

appeal:

       Evans occasionally paid nineteen-year-old Melinda Keedy to clean his
       house, do his laundry, and care for his yard. Keedy kept all her belongings
       at Evans’s home and sometimes stayed there. Evans and Keedy were also
       partners in a scheme to commit bank fraud in Tennessee and Kentucky.
       Evans created false identity papers for Keedy that she used to open a bank
       account as well as checks that Keedy deposited in that bank account. He
       created these checks by stealing mail from mailboxes and copying
       information from the checks he found therein. Keedy would deposit or
       cash the checks created by Evans using a false thumbprint. However, in
       early May 2005, Keedy used her actual thumbprint to cash a check. When
       she informed Evans that she had done so, he became very angry. Evans
       was afraid the police would catch them, and he decided to kill Keedy.

              On May 15, 2005, Evans contacted his friend and employee, Billy
       Neely, and offered him an unspecified job for which Neely could earn three
       or four thousand dollars. On May 16, 2005, Neely went to Evans’s house.
       Evans then told Neely that he wanted to kill Keedy, whom Neely also
       knew. Evans explained the plan to Neely: Evans had told Keedy that he
       was going to rob a house in Geist that night, and Keedy had agreed to drive
       him. Keedy was to meet Evans at a grocery store where he would pick her
       up. After Evans picked up Keedy, he would bring her back to his house,
       where Neely would be waiting. Once inside the house, Evans would
       strangle Keedy with a rope while Neely remained ready to apprehend
                                            2
Keedy should she attempt to escape. Evans would wash the body in a
wading pool to remove any evidence and place it in a box, both of which he
had in his garage. Finally, Neely would bury Keedy in an excavation for a
new house. After explaining the plan, Evans drove Neely to the
construction site where Neely was to bury Keedy. They then returned to
Evans’s house, and Neely waited there while Evans picked up Keedy.

       Evans, however, was unaware that Keedy had agreed to act as a
police informant. A few days earlier, Ryan Stephenson, Keedy’s
intermittent boyfriend, had contacted United States Postal Inspector
Richard Petry and provided him with information regarding Evans and
Keedy’s bank fraud scheme. On May 16, 2005, at approximately 5:00
p.m., Inspector Petry learned of Keedy’s location, and Indianapolis police
officers pulled Keedy over. Keedy admitted her involvement in the bank
fraud scheme and agreed to accompany Inspector Petry to his office for an
interview. On the way to Inspector Petry’s office, Keedy told him about
the robbery she was to help Evans with that very evening. Inspector Petry
immediately stopped his car and contacted the Indianapolis Police
Department. Keedy drove with police officers to the home that she thought
Evans had targeted for the robbery. The police formulated a plan wherein
Keedy would meet Evans as planned, and while under police surveillance,
they would drive to the Geist home, and the officers would interrupt the
robbery before it occurred. Keedy agreed to wear a wire. The police put
the wire on Keedy, and she went to meet Evans at the grocery store.

        At approximately 7:30 p.m., Keedy arrived at the grocery store
parking lot. Evans was waiting there as planned. Keedy got in his car, but
Evans did not drive to the Geist house. Instead, he drove to his house,
explaining to Keedy that he had to get his gun. Evans parked his car in his
garage and closed the garage door. Just before she exited the car, Keedy
saw Evans put a glove on his left hand. She entered the house in front of
Evans. After she had taken a step or two, Evans put a rope around her
neck, started strangling her, pulled her to the ground, and said: “You
robbed the wrong motherfucker this time, didn't ya? $2,000 out of my
dresser. It’s all over with bitch. You can’t be trusted. About two minutes,
it’ll be all over. This ain’t no game. . . . You were told.” State’s Exhibits
10, 11. Neely was also in the house and made derogatory comments to
Keedy. Evans continued, saying, “Yeah, you were told time and time again
to keep your . . . mouth shut.” Id.

      Meanwhile, the police officers monitoring the transmission from
Keedy’s wire realized something was wrong and attempted to enter the
house. Evans’s house had two doors. Some officers ran to the front door,
while Officers Jeffrey Krider, Dewey Poskon, and Jeffrey Avington ran to
                                     3
the side door. Next to the side door, there was a full-length window
approximately three feet wide. Officer Poskon looked in the window and
saw a pool table. On the other side of the pool table, he saw two pairs of
legs, perpendicular to each other. One set of legs was bare, and the other
set had on light blue jeans. Officer Poskon yelled, “They’re in there.” Tr.
at 235. The officers yelled, “Police,” and tried to open the door, but it was
locked. Id. at 244. Officer Avington attempted to kick the door open three
times, but it would not open. Evans came to the window and said that he
could not open the door. Officer Avington kicked the door once more, and
it opened. He rushed in and ran after Neely, who had jumped over the
banister and run up the stairs. Neely had on a hooded sweatshirt, brown
work pants, and brown boots. Neely ran to the front door and unlocked it,
allowing the officers there to enter. After the officers subdued Neely,
Officer Avington returned to the room in which Keedy lay.

       Meanwhile, Officer Krider had knocked Evans down. Evans was
wearing light blue jeans. Officer Krider attempted to subdue Evans, who
continued to fight. Evans was face down and was kicking and bucking
while Officer Krider was on his back. Officer Poskon went to the other
side of the pool table and saw Keedy face down with her head in the
fireplace. He yelled for an ambulance and then went to assist Officer
Krider in subduing Evans. Having returned to the room, Officer Avington
went to help Keedy. He turned her over and removed the rope from around
her neck. She had blood on her face and was foaming at the mouth; her
eyes were rolled back in her head; and she had urinated on herself. He was
unsure whether she was dead or alive. After a few seconds, Keedy gasped
and started to cough and moan. Her face was “cherry red” due to the
extensive hemorrhaging, she had an abrasion on her neck from the rope, her
voice was raspy and hoarse, she was gasping for breath and
hyperventilating, and she had difficulty swallowing. Id. at 468. However,
she was able to indicate that Evans was the person who had attempted to
strangle her. At some point, the police were able to handcuff Evans.

        Police found two gloves in the room and two other gloves that Neely
had dropped as he attempted to flee. Inside Evans’s garage, police found a
small wading pool, a box large enough to hold a grown adult, a bottle of
acid, a bottle of 409 spray, three bottles of isopropyl alcohol, and two packs
of disposable rubber gloves. In Evans’s car, police found two bags of ready
mix concrete, a shovel, a pick ax, a big heavy-duty trash bag, a towel, and a
complete change of clothes. A brown paper grocery bag was taped over the
overhead dome light. Neely showed police the construction site where he
was supposed to bury Keedy’s body.



                                      4
             On May 18, 2005, the State charged Evans with class A felony
      attempted murder, class B felony aggravated battery, class B felony
      criminal confinement, and class D felony resisting law enforcement. On
      October 12, 2005, the State amended the information to include a[n]
      habitual offender charge.

             A jury trial was held December 12, 13, and 14, 2005. The jury
      found Evans guilty as charged. Evans admitted to being a[n] habitual
      offender. . . . The trial court vacated the aggravated battery and criminal
      confinement convictions on double jeopardy grounds. The trial court
      imposed a forty-year sentence for Evans’s attempted murder conviction,
      enhanced by thirty years for the habitual offender finding, and a one-year
      sentence for the resisting law enforcement conviction, to be served
      consecutively, for an aggregate sentence of seventy-one years. . . .

Evans v. State, 855 N.E.2d 378, 381-83 (Ind. Ct. App. 2006), trans. denied.

      After we affirmed his convictions and sentence on direct appeal, on August 3,

2007, Evans filed his petition for post-conviction relief, which he later amended. The

post-conviction court held multiple evidentiary hearings on Evans’ claims.            On

November 16, 2011, the post-conviction court entered thorough findings of fact and

conclusions of law in which it denied Evans’ petition. This appeal ensued.

                           DISCUSSION AND DECISION

                                  Standard of Review

      Evans appeals the post-conviction court’s denial of his petition for post-conviction

relief. As we have explained:

      [The petitioner] bore the burden of establishing the grounds for post-
      conviction relief by a preponderance of the evidence. See Ind. Post-
      Conviction Rule 1(5); Timberlake v. State, 753 N.E.2d 591, 597 (Ind.
      2001). Post-conviction procedures do not afford a petitioner with a super-
      appeal, and not all issues are available. Timberlake, 753 N.E.2d at 597.
      Rather, subsequent collateral challenges to convictions must be based on
      grounds enumerated in the post-conviction rules. Id. If an issue was
      known and available, but not raised on direct appeal, it is waived. Id. If it
      was raised on appeal, but decided adversely, it is res judicata. Id.
                                            5
              In reviewing the judgment of a post-conviction court, appellate
       courts consider only the evidence and reasonable inferences supporting the
       post-conviction court’s judgment. Hall v. State, 849 N.E.2d 466, 468 (Ind.
       2006). The post-conviction court is the sole judge of the evidence and the
       credibility of the witnesses. Id. at 468-69. Because he is now appealing
       from a negative judgment, to the extent his appeal turns on factual issues
       [the petitioner] must convince this court that the evidence as a whole leads
       unerringly and unmistakably to a decision opposite that reached by the
       post-conviction court. See Timberlake, 753 N.E.2d at 597. We will disturb
       the decision only if the evidence is without conflict and leads only to a
       conclusion contrary to the result of the post-conviction court. Id.

Lindsey v. State, 888 N.E.2d 319, 322 (Ind. Ct. App. 2008), trans. denied. Further: “[a]

defendant in a post-conviction proceeding may allege a claim of fundamental error only

when asserting either (1) deprivation of the Sixth Amendment right to effective assistance

of counsel, or (2) an issue demonstrably unavailable to the petitioner at the time of his or

her trial and direct appeal.” Id. at 325 (quotations and alterations omitted); see also State

v. Hernandez, 910 N.E.2d 213, 216 (Ind. 2009) (same).

       Evans argues that the post-conviction court erred for two reasons. First, Evans

argues that the State “destroyed the original [wire] recording of the incident and replaced

it with an altered version.” Appellant’s Br. at 7. And, second, he asserts that he was

denied the effective assistance of trial counsel. We address each argument in turn.

                             Issue One: Freestanding Error

       Evans first claims that the wire recording of his attack on Keedy was not the

original recording but a nefarious replacement invented by the State. The post-conviction

court, after noting that Evans could not raise a freestanding claim of error in his petition

for post-conviction relief, concluded that Evans could not show that this claim was newly

discovered evidence and that, in any event, Evans’ evidence in support of his claim was
                                             6
not worthy of credit. On appeal, Evans asserts that “[t]he court considered [this] issue

under the wrong standard of review[,] the rubric of newly discovered evidence, a claim

Evans has never made and that is inapplicable to the facts. The evidence was available

before trial . . . .” Id.

        Evans concedes that the evidence supporting this claim was available before his

trial. Thus, it is undisputed that the contents of the recording were known to Evans at the

time of trial. Nonetheless, Evans did not challenge the tape and preserve the issue at trial,

or raise the issue on direct appeal. The State observes correctly that Evans cannot

simultaneously claim that he knew about alleged problems with the tape prior to his trial

yet argue that this claim was unavailable to him on direct appeal. Appellee’s Br. at 11.

“If an issue was known and available, but not raised on direct appeal, it is waived.”

Lindsey, 888 N.E.2d at 322. Thus, Evans’ first issue is not available for post-conviction

review.

                            Issue Two: Ineffective Assistance of Counsel

        Evans also asserts that he received ineffective assistance from his trial counsel1 for

numerous reasons.            A claim of ineffective assistance of counsel must satisfy two

components. Strickland v. Washington, 466 U.S. 668 (1984). First, the defendant must

show deficient performance: representation that fell below an objective standard of

reasonableness, committing errors so serious that the defendant did not have the

“counsel” guaranteed by the Sixth Amendment. Id. at 687-88. Second, the defendant

must show prejudice: a reasonable probability (i.e., a probability sufficient to undermine



        1
            Evans had several trial attorneys throughout the course of the State’s prosecution.
                                                       7
confidence in the outcome) that, but for counsel’s errors, the result of the proceeding

would have been different. Id. at 694.

       Further, “[d]eliberate choices by some attorneys for some tactical or strategic

reason do not establish ineffective assistance of counsel even though such choices may be

subject to criticism or the choices ultimately prove to be detrimental to the defendant.”

Robles v. State, 612 N.E.2d 196, 198 (Ind. Ct. App. 1993). Indeed, “[w]e recognize that

even the finest, most experienced criminal defense attorneys may not agree on the ideal

strategy or most effective way to represent a client and therefore . . . we will assume that

counsel performed adequately, and [we] will defer to counsel’s strategic and tactical

decisions.” Mallory v. State, 954 N.E.2d 933, 936 (Ind. Ct. App. 2011) (citing Smith v.

State, 765 N.E.2d 578, 585 (Ind. 2002)).

       Here, Evans asserts that his trial counsel were ineffective for the following six

reasons2: (1) they failed to pursue as the theory of defense that Evans was not Keedy’s

attacker; (2) they failed to ask the court to admit statements Evans had purportedly made

to the police on the theory that those statements were excited utterances and therefore not

hearsay; (3) they allowed the State to present inadmissible evidence of bank fraud

allegations pending against Evans; (4) they failed to object to an allegedly defective jury

instruction; (5) they failed to investigate the authenticity of the State’s audio recording;

and (6) they permitted the State to introduce an inaccurate transcript of the State’s audio

recording. We agree with the post-conviction court that Evans’ first three arguments call




       2
           We have reordered Evans’ six arguments for ease of discussion.
                                                   8
into question his counsel’s strategic decisions and Evans’ last three arguments do not

demonstrate the requisite prejudice. We address Evans’ arguments accordingly.

                                   Counsel’s Strategy

      Evans’ first three arguments all go to his counsel’s strategic decisions, which we

will not reconsider. See id. As the post-conviction court found:

      In analyzing Evans’s claims on these issues, at the outset it is important to
      understand exactly what the initial theory of the defense was. Attorney
      Jeffrey Mendes testified at the evidentiary hearing that before trial the plan
      was to make Ty Evans’s lack of intent to kill the focus of the defense. This
      defense theory was clearly the product of Mendes’s discussions with Evans,
      and was arrived at based on Evans’s assertions to Mendes about statements
      that he allegedly made shortly after the crime occurred. Mr. Mendes
      testified that Evans’s explanations consisted of insisting that he was “only
      trying to scare” the victim.         At the evidentiary hearing, Evans
      acknowledged that this was going to be the focus for the defense.

             Defense counsel promoted this strategy through their cross-
      examination of the victim and of Billy Neely, and Det. Krider. During their
      cross-examination of Neely defense counsel painted an extremely
      unflattering picture of the victim, and they pointed out issues that directly
      impinged on Neely’s intent to commit murder. Through cross-examination
      of the victim they established that she was a drug abuser who may have
      been under the influence of drugs at the time of the attack. They also
      established that she was a thief and a liar and that she was promiscuous.
      Additionally, the cross[-]examination of the victim certainly underscored
      the notion that she was potentially biased in favor of Billy Neely, because
      she was “infatuated” with him and because she chose to sue Ty Evans and
      not Billy Neely for civil damages resulting from the attack. Counsel also
      made the point that she only had seconds to make observations of her
      attackers before she became unconscious. Through cross[-]examination of
      Det. Krider, defense counsel attempted to introduce evidence of Evans’s
      arguably exculpatory statements, but were prevented by the State’s hearsay
      objection.

             As a result of their ostensibly successful cross[-]examination, it is
      clear that defense counsel were convinced that they had successfully
      undermined Keedy’s and Neely’s credibility in the eyes of the jury. This
      was not an unreasonable conclusion . . . .


                                            9
               It is also clear that trial counsel[’s] initial strategy was to
       additionally get evidence of Evans’s intent and the details of his
       involvement admitted through having Evans testify. However, as Mr.
       Mendes noted in his testimony at the evidentiary hearing, the defense team
       became convinced that the victim’s testimony had been discredited. In
       addition, given the inherent problems with Evans’s testimony, i.e., due to
       his undeniable involvement in the crime and due to his extensive criminal
       history, defense counsel altered their strategy and advised Evans to not
       testify. Evans accepted this advice and elected not to testify.

Appellant’s App. at 423-24 (citations to the record omitted).

       Here, Evans first contends that his counsel were ineffective “when they failed to

pursue an identity defense.” Appellant’s Br. at 26. Specifically, Evans asserts that his

counsel failed to introduce into evidence a photo of the “obscured window,” floor plans, a

linguistic analysis of the wire recording, and a photo of the color of Neely’s pants, which

“were not brown, but . . . light blue-green.” Id. at 26-32. Evans further asserts that his

counsel failed to sufficiently impeach Keedy.

       Evans’ argument that his counsel “failed to pursue an identity defense”

misunderstands his trial counsel’s strategy. His counsel’s main theory of defense was an

identity defense, namely, that either Evans was not the person who strangled Keedy or, at

the very least, that the State did not prove beyond a reasonable doubt that he was. Thus,

we agree with the State that “what [Evans] really seems to be arguing is that counsel

should have presented this defense in a more persuasive manner.” Appellee’s Br. at 25.

To that end, we note that Evans’ trial counsel questioned the witnesses regarding their

view through the window and the color of Neely’s pants; they thoroughly impeached

Keedy; and they questioned how well a listener could tell who was who in the wire




                                            10
recording. Counsel can only do so much. We will not nitpick their tactics and strategy.

See Mallory, 954 N.E.2d at 936. Evans cannot prevail on this claim.

       Evans next asserts that his counsel rendered ineffective assistance when they did

not get his out-of-court statements to an officer, that Evans was simply trying to scare

Keedy, admitted during that officer’s testimony under the excited utterance exception to

the hearsay rule. On this issue, the post-conviction court ruled as follows:

       the Court finds that application of the excited utterance rule is highly fact
       specific and Evans has not produced enough evidence to legitimately
       evaluate the specific nature and circumstances of the statements. However,
       regardless of whether a hearsay exception applies, a deeper problem exists
       because it is likely that the statements would still have been inadmissible,
       because it has long been the rule that a defendant who does not testify
       cannot introduce exculpatory statements made outside of court in order to
       enhance his credibility at trial. See Sweeney v. State, 704 N.E.2d 86, 110-
       [11] (Ind.[ ]1998).

Appellant’s App. at 441-42.

       It has long been the law in Indiana that a defendant may not enhance his own

credibility by using self-serving, out-of-court hearsay declarations not subject to cross-

examination. Brafford v. State, 516 N.E.2d 45, 48 (Ind. 1987) (citing Hernandez v. State,

439 N.E.2d 625, 628-29 (Ind. 1982); Cain v. State, 261 Ind. 41, 300 N.E.2d 89 (1973)).

To avoid this rule, Evans attempts to invoke the excited utterance exception to such

hearsay prohibitions. The excited utterance exception requires, among other things, a

“startling event.” Ind. Evidence Rule 803(2). But, in effect, Evans’ argument is that he

can have his self-serving statements admitted without cross-examination so long as he

creates his own startling event, as he did here. He cites no law for that proposition, and

his conclusion would undermine the rule discussed in Brafford.          And his counsel’s


                                            11
strategic decision not to call Evans as a witness in order to have his statement admitted

was a wise one. This argument is, therefore, without merit.

      Evans’ third argument is that his counsel were ineffective when they “allowed

false testimony” to be admitted by the State regarding Evans’ alleged involvement in the

bank fraud scheme with Keedy in Kentucky. Appellant’s Br. at 41. As explained by the

post-conviction court:

      it is important to note exactly what Evans is claiming, and what he is not
      claiming. In making this argument, Evans does not claim that trial counsel
      did not try to get this evidence excluded. In fact counsel filed a Motion in
      Limine on this point and argued the issue prior to trial. Evans also does not
      claim that this evidence was improper under Ind. Rule of Evid. 404(b).
      Evans does not claim that this evidence was used for some improper
      purpose, or that the State did not have a good faith basis for bringing it
      forward. Finally, Evans does not claim that the evidence was not carefully
      limited, because the trial record makes clear that this evidence was admitted
      for the limited purpose of proving motive, and the jury was instructed on
      this issue when the evidence was introduced and in the Court’s final
      instructions.

            Instead, Evans narrowly claims that his counsel were ineffective
      because they did not properly address this 404(b) evidence by introducing
      evidence [namely, an alibi defense] that he was not involved in the
      crimes. . . .

                                          ***

             In this case, by not emphasizing these extraneous charges, defense
      counsel clearly made a strategic choice. It is not unreasonable to believe
      that dwelling on these charges and introducing evidence of an alibi for two
      dates in Kentucky would have opened the door to the State introducing an
      endless parade of evidence of other dates in States other than Kentucky. . . .

Appellant’s App. at 430-31.

      We agree with the post-conviction court’s assessment that Evans’ counsel made

the strategic decision not to dwell on the extraneous bank fraud charges. Indeed, Evans


                                           12
does not refute the post-conviction court’s assessment of his counsel’s strategy but,

instead, merely reiterates his claim that this decision was prejudicial to him. We are not

persuaded by Evans’ argument and we defer to his counsel’s trial strategy. See Mallory,

954 N.E.2d at 936. Accordingly, Evans cannot show error on this issue.

                                  No Resulting Prejudice

       Evans is correct that prejudice is proven by showing that counsel’s errors were so

serious as to deprive the defendant of a fair trial. Appellant’s Br. at 12. But Evans’

remaining three arguments fail to demonstrate a reasonable probability that, but for his

counsel’s alleged errors, the result of the proceeding would have been different. See

Strickland, 466 U.S. at 694. Again, Evans’ remaining arguments are that his counsel

failed to object to an allegedly defective jury instruction; they failed to investigate the

authenticity of the State’s audio recording; and they permitted the State to introduce an

inaccurate transcript of the State’s audio recording.

       More specifically, Evans first asserts that his counsel ineffectively permitted the

jury to receive an erroneous instruction on accomplice liability on the attempted murder

charge. But even if this were an erroneous instruction, as discussed in our opinion on

Evans’ direct appeal, the State’s evidence overwhelmingly showed that Evans was the

principal in Keedy’s attempted murder. It is, therefore, irrelevant how the jury was

instructed with respect to accomplice liability.

       Evans also contends that his trial counsel ineffectively failed to investigate the

authenticity of the State’s audio recording. But the post-conviction court expressly found

that “Evans has failed to prove that there were any intentional or unintentional alterations


                                             13
of the recording.” Appellant’s App. at 440. We are in no position to reconsider the post-

conviction court’s assessment of Evans’ evidence. See Lindsey, 888 N.E.2d at 322

(discussing Hall, 849 N.E.2d at 468-69). Accordingly, in light of Evans’ failure to

demonstrate any alterations to the audio recording, it is irrelevant whether his counsel

investigated the authenticity of the State’s recording.

       Finally, Evans complains that his counsel allowed the jury to see a transcript of the

audio recording that did not accurately reflect the contents of the recording. But during

his trial, the court specifically instructed the jury that the transcript was demonstrative

only, and that, “if there is a discrepancy in what [you] read in the transcript and what you

hear on the tape, . . . the best evidence will be what you hear on the tape.”          Trial

Transcript at 777-78. It is well settled that a court must presume that the jury followed

the trial court’s instructions. Harris v. State, 824 N.E.2d 432, 440 (Ind. Ct. App. 2005).

Thus, Evans cannot show that any discrepancy between the transcript and the audio

recording was material to the jury’s deliberations. And, as a result, he cannot show that

he was prejudiced by his counsel’s alleged error.

                                         Conclusion

       In sum, we affirm the post-conviction court’s judgment in all respects. Evans’

first stated issue is not proper for post-conviction review. And his claims of ineffective

counsel are all without merit. The post-conviction court’s judgment denying Evans’

petition for post-conviction relief is affirmed.

       Affirmed.

RILEY, J., and DARDEN, Sr.J., concur.


                                              14